138 Nev., Advance Opinion 55

                             IN THE SUPREME COURT OF THE STATE OF NEVADA


                    ARTMOR INVESTMENTS, LLC, A                             No. 82742
                    SERIES OF MM HOLDINGS, LLC, A
                    NEVADA LIMITED LIABILITY
                    COMPANY,
                    Appellant,                                              FIL
                    vs.
                    NYE COUNTY, A GOVERNMENTAL
                    ENTITY; AND PAUL W. PRUDHONT,
                    IN HIS CAPACITY AS TREASURER
                    FOR NYE COUNTY,
                    Respondents.



                                Appeal from a district court order denying a petition for a writ
                    of mandamus. Fifth Judicial District Court, Nye County; Robert W. Lane,
                    Judge.
                                Affirmed.

                    The Wright Law Group and John Henry Wright, Las Vegas,
                    for Appellant.

                    Christopher R. Arabia, District Attorney, and Marla Zlotek, Chief Deputy
                    District Attorney-Civil, Nye County,
                    for Respondents.



                    BEFORE THE SUPREME COURT, SILVER, CADISH, and PICKERING,
                    JJ.


                                                    OPINION

                    By the Court, SILVER, J.:
                                Under NRS 361.610, claims for a tax sale's excess proceeds
                    must be made within one year. In this opinion, we interpret NRS 361.610
    SUPREME COURT
          OF
       NEVADA


t     1947A
                                                                               2-Z• 243447
                      for the first time and determine whether it allows a former property owner
                      to file a claim for . excess proceeds outside of the one-year deadline where a
                      tenant in common has filed a timely claim. After examining NRS 361.610
                      as a whole and reviewing its legislative history, we conclude that NRS
                      361.610 requires each claimant to timely file a claim to receive its share of
                      excess proceeds. Because appellant did riot timely file its claim, we affirm
                      the district court's decision to deny appellant's petition for a writ of
                      mandamus.
                                          FACTS AND PROCEDURAL HISTORY
                                  AU Golds, Inc., 6600 West Charleston, LLC, and appellant
                      Artmor Investments, LLC, purchased 17 lots in and around Pahrump, Nye
                      County, as tenants in common (the owners). After the owners failed to pay
                      property taxes, respondent Nye County sold the lots at public auction,
                      resulting in excess proceeds of $177,868.24. Quit claim deeds on the tax
                      sale properties were recorded on June 8, 2019.
                                  Under NRS 361.610(4), the owners had one year from when the
                      deed was recorded to file a claim for the excess proceeds. Both AU Golds
                      and 6600 West Charleston timely filed claims, and Nye County issued
                      payments of $59,289.55 to each of them.' Artmor learned of the excess
                      proceeds in June 2020 and went to Nye County in July to claim its one-third
                      portion. But Nye County informed Artmor that it would not issue that
                      share of the excess proceeds because more than one year had passed since



                             I-Another company who claimed to have power of attorney over Artmor
                      filed a claim for the excess proceeds in early 2020. Although Nye County
                      initially issued a check for the full arnount to that company, Nye County
                      later canceled or reversed that payment. Because the other joint tenants
                      timely filed their two claims, we need not weigh this third claim in
                      addressing the question on appeal and therefore do not consider it further.
SUPREME COURT
        OF                                                  2
     NEVADA


01) 1947A    .41PID
                the deeds were recorded. Artmor petitioned the district court for a writ of
                mandamus directing the Nye County treasurer to issue Artmor a check for
                $59,289.49. Artmor argued that NRS 361.610 is satisfied where at least one
                claim is filed within the one-year deadline, and therefore, because the other
                owners timely filed their claims, the statute was satisfied and the one-year
                limitation no longer applied. The district court conducted a hearing and
                denied Artmor's petition. Artmor appeals.2
                                                DISCUSSION
                              Artmor argues the district court erred because NRS 361.610
                was satisfied by the timely filing of the other claims, which preserved
                Artmor's right to its share of the excess proceeds. We disagree.
                              Under NRS 34.160, "[a] writ of mandamus is available to
                compel the performance of an act that the law requires . . . or to control an
                arbitrary or capricious exercise of discretion.    Int'l Game Tech., Inc. v.
                Second Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008).
                We review a district court's decision to grant or deny a writ petition under
                an abuse of discretion standard. DR Partners v. Bd. of Cty. Comm'rs of
                Clark Cty., 116 Nev. 616, 621, 6 P.3d 465, 468 (2000). However, we review
                statutory interpretation de novo, even in the context of a writ petition. Int?
                Game Tech., 124 Nev. at 198, 179 P.3d at 559. We interpret a statute by
                giving "its terms their plain meaning, considering its provisions as a whole
                so as to read them in a way that would not render words or phrases
                superfluous or make a provision nugatory." S. Neu. Hornebuilders Ass'n v.
                Clark County, 121 Nev. 446, 449, 117 P.3d 171, 173 (2005) (internal
                quotation marks omitted).       We interpret statutory provisions to avoid


                      2No    party challenged the propriety of proceeding by writ petition in
                this case.
SUPREME COURT
         OF                                            3
      NEVADA



(0) 1 947A
                unreasonable or absurd results. Id. When the statute's language lends
                itself to two or more reasonable interpretations, the statute is ambiguous,
                and we can look to the legislative history to construe the statute in a manner
                consistent with reason and public policy. See Matter of Estate of Scheide,
                136 Nev. 715, 719-20, 478 P.3d 851, 855 (2020).
                            NRS 361.610 governs the disposition of amounts received from
                a tax sale, including excess proceeds.        NRS 361.610(4) provides the
                following, in pertinent part:
                             The [excess proceeds] must be deposited in an
                             interest-bearing account maintained for the
                             purpose of holding excess proceeds separate from
                             other money of the county. If no claim is made for
                             the excess proceeds within 1 year after the deed
                             given by the county treasurer is recorded, the
                             county treasurer shall pay the money into the
                             general fund of the county, and it must not
                             thereafter be refunded to the former property
                             owner or his or her successors in interest.
                (Emphases added.) NRS 361.610(6) lists the order of priority for paying out
                excess proceeds and includes the owner in that list. See NRS 361.610(6)(b);
                NRS 361.585(4)(a). NRS 361.610(5) provides that
                             If a person listed in subsection 6 makes a claim in
                             writing for the excess proceeds within 1 year after
                             the deed is recorded, the county treasurer shall
                             pay the claim or the proper portion of the claim
                             over to the person if the county treasurer is
                             satisfied that the person is entitled to it.
                (Emphases added.)
                            NRS 361.610(4)'s "[i]f no claim is made" language would be
                ambiguous, if read in isolation, because it could be interpreted to require all
                parties claiming excess proceeds to do so within one year of the deed's
                recording or to require only that at least one claim be filed within that year.

SUPREME COURT
       OF                                             4
    N EVADA

)) i917A
                     However, NRS 361.610(4) must be read in concert with its remaining
                     language and the other subsections. See Cromer v. Wilson, 126 Nev. 106,
                     110, 225 P.3d 788, 790 (2010) ("[T]his court has a duty to construe statutes
                     as a whole, so that all provisions are considered together and, to the extent
                     practicable, reconciled and harmonized."); Cable v. State ex rel. its Emp'rs
                     Ins. Co. of Nev., 122 Nev. 120, 126, 127 P.3d 528, 532 (2006) ("[Slubsections
                     of a statute will be read together to determine the meaning of that statute.").
                     Notably, NRS 361.610(4) states that after the one-year period expires,
                     excess funds "shall" go into the county's general fund and that the county
                     treasurer "must not thereafter . . . refund[ ]" excess proceeds to the former
                     property owner. This indicates that all claimants must file a timely claim
                     because whatever proceeds are unclaimed at the end of the year period will
                     go into the county fund and cannot thereafter be refunded. In this same
                     vein, NRS 361.610(5) states that the county treasurer will pay the claim if
                     "a person" entitled to excess proceeds under this statute files their claim
                     within the one-year deadline, acknowledging that only a portion of the
                     proceeds may be paid to that claimant if more is not otherwise owed.
                     Furthermore, subsection 7 requires the county treasurer to determine a
                     claim within 30 days after subsection 4's one-year period expires. These
                     subsections further support that a timely filed claim does not somehow toll
                     or extinguish the one-year deadline, which remains in force as to each
                     claimant and sets an outer limit on when the county treasurer must approve
                     or deny all claims so that unclaimed excess proceeds can be deposited into
                     the county fund. Thus, from NRS 361.610's language as a whole, it follows
                     that the one-year deadline applies to all claimants regardless of whether
                     other claims have been timely filed.



SUPREME COURT
       OF                                                   5
    NEVADA


KA 1947A    <47t3r
                ',
                            Legislative history supports this interpretation. Prior to 1979,
                NRS 361.610(4) required excess proceeds to be paid into the general fund,
                and it furnished no method for property owners to obtain excess proceeds.
                Hearing on S.B. 163 Before the S. Comm. on Taxation, 60th Leg., at 621
                (Nev., Mar. 6, 1979); 1979 Nev. Stat., ch. 429, § 2, at 771-72. However, in
                1979, the Legislature expressed an interest in ensuring the property owner
                receive any excess proceeds, especially where the property owner had
                requested them, but also expressed concern that keeping the money outside
                of the counties' general funds for a time "would be a large revenue loss to
                the counties." See Hearing on S.B. 163 Before the S. Comm. on Taxation,
                60th Leg., at 622 (Nev., Mar. 6, 1979). The statute was amended to place
                excess proceeds in an account after the tax sale and to impose a deadline on
                filing a claim, after which any remaining excess proceeds would go into the
                county's general fund. 1979 Nev. Stat., ch. 429, § 2, at 771-72. This shows
                the Legislature intended to put a filing deadline on all claims, so as not to
                deprive the county of unclaimed funds.         Subsequent legislative history
                demonstrates that the Legislature continues to view NRS 361.610 as
                providing a deadline by which a claimant must file a claim. See Hearing on
                A.B. 371, Before the Assemb. Comm. on Gov't Affairs, 73d Leg., at 44 (Nev.,
                Apr. 8, 2005) (describing these same sections as allowing a former property
                owner to claim the money if he or she files the claim within the time period);
                Hearing on A.B. 585, Before the Assemb. Comm. on Taxation, 74th Leg., at
                19 (Nev., Apr. 12, 2007) (discussing the process of notifying a former
                property owner of excess proceeds but not wanting the county to be held
                liable if someone is not properly notified).




SUPREME COURT
         OF                                            6
      NEVADA


91.I) I947A
                            We are also unpersuaded by Artmor's argument that, pursuant
                to NRS 361.610(6), Nye County was prohibited from adjudicating the rights
                of the other owners without also adjudicating Artmor's rights and paying
                Artmor its share. NRS 361.610(6) establishes the priority of claimants in
                the event there are multiple claimants. Notably, nothing in subsection 6
                establishes that paying out one claim to excess proceeds requires the county
                treasurer to pay excess proceeds to other equal-tiered or higher-tiered
                claimants who fail to timely file a claim. Further, the legislative history on
                that subsection indicates it was created to specify the claim priority for
                "finder [s]," which are companies who locate people entitled to the money in
                return for a cut of the proceeds. See Hearing on A.B. 585, Before the
                Assemb. Comm. on Taxation, 74th Leg., at 19-20 (Nev., Apr. 12, 2007). This
                history suggests that reserving payouts for untimely claimants was not the
                Legislature's intention in promulgating NRS 361.610(6).           It therefore
                follows from the statute as a whole, as well as from the collective legislative
                history, that subsection 6 does not operate to require the county to pay late-
                filed claims simply because the county pays another claim.
                            Therefore, we conclude that if a former property owner wants
                its share of the excess proceeds from a tax sale, the former property owner
                must file a claim for those excess proceeds within NRS 361.610's one-year
                deadline. Here, Artmor failed to file its claim to the excess proceeds within
                the deadline, and the other timely filed claims did not relieve Artmor of its
                burden to do so. Nor did Nye County's determination to pay the other two
                owners their shares of the excess proceeds require Nye County to also pay
                Artmor its share of the proceeds. Because Artmor failed to timely file a




SUPREME COURT
        OF                                            7
     NEVADA


(0) 1947A
                       claim, the money is no longer accessible to Artmor under NRS 361.610, and.
                       the district court properly denied Artmor's petition for a writ of mandamus.

                                                      CONCLUSION
                                    NRS 361.610 requires a former property owner to submit a
                       timely claim in order to receive excess proceeds after a tax sale. Because

                       Artmor did not file a timely claim for excess proceeds, it was not entitled to
                       those proceeds, and the district court did not abuse its discretion in denying
                       Artmor's writ petition.    Therefore, we affirm the district court's order
                       denying Artmor's writ petition.




                                                                                           J.
                                                            Silver


                       We concur:


                                                       J.
                       Cadish


                                A
                       Pickering




SUPREME COURT
         OF
      NEVADA                                                 8
(4)/ 1047A    AISPA,